ON PETITION FOR CLARIFICATION OF OPINION
In 23 So. 2d 855
On petition to clarify the opinion filed herein November 30, 1945, it is pointed out that the Comptroller is in doubt as *Page 71 
to his duties under Sections four and six of Chapter 22821, Acts of 1945. In our opinion we held that:
"Section four of Chapter 22821 designates the State Treasurer as 'ex officio treasurer of the Commission' and 'custodian of all moneys, securities and bonds belonging to the Commission.' Moneys appropriated to the commission from the State Treasury should be drawn in the manner provided by law . . ."
In holding that moneys appropriated to the Commission from the State Treasury should be drawn in the manner provided by law the Court had no thought except that such funds should be drawn upon warrant or order of the Comptroller, countersigned by the Governor, as provided by Section 24, Article four of the Constitution. We are aware of no other means to withdraw money from the State Treasury. It is quite true that Sections four and six of the Act in question may be somewhat ambiguous on this point, but the mandate of the Constitution is clear and no Act of the Legislature can displace that. So funds for the expense of the Commission from the Fifty Thousand Dollars appropriated for that purpose are to be drawn and disbursed in the same manner that other funds are drawn from the State Treasury, as directed by the Constitution.
It is so ordered.
CHAPMAN, C. J., BUFORD and ADAMS, JJ., concur.